Citation Nr: 0400544	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-03 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel








INTRODUCTION

The veteran had active service from March to April 1969.

This appeal arises from a December 2001 rating decision of 
the Muskogee, Oklahoma Regional Office (RO).  The veteran 
provided testimony before the undersigned member of the Board 
at a May 2003 videoconference hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Tulsa VA outpatient 
clinic and all treatment records from 
Lawrence Reed, M.D., from 1970 to the 
present.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should contact the National 
Personnel Records Center and obtain the 
veteran's complete service personnel 
records.  All records, once obtained, 
must be associated with the claims 
folder.

3.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of  all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002). 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




